Citation Nr: 0911369	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
schizophrenia, paranoid type.

In January 2008, the Veteran, along with his wife and 
daughter, testified at a personal hearing at VA's Central 
Office in Washington, DC, before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board remanded the Veteran's claim in February 2008 and 
January 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for schizophrenia, 
paranoid type.  

The January 2009 Board remand notes that the Veteran, at his 
VA examination in July 2008, stated he was granted Social 
Security Administration (SSA) disability insurance benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
was instructed to obtain these records.  Likewise, the 
January 2009 Board remand instructed the RO to schedule the 
Veteran for a new VA psychiatric examination to determine the 
etiology of his claimed schizophrenia disability.  The 
evidence of record does not reflect that the RO has requested 
the Veteran's SSA records or scheduled him for a VA 
psychiatric examination.  

Likewise, in partial compliance with the Board's February 
2008 remand, the RO attempted to obtain the Veteran's claimed 
medical treatment records from both Fort Lewis, Washington, 
and Fort Dix, New Jersey, for the 1970, however the February 
2008 Board remand noted that the Veteran's medical treatment 
records for the entire decade of the 1970s should be 
requested from these facilities.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board received a letter from the Veteran in 
February 2009 indicating that the Veteran was hospitalized at 
Fort Lewis, Washington, in the spring of 1969, or 
approximately March to June, 1969, and was hospitalized at 
Fort Dix, New Jersey, in approximately June to September 
1969.  Although the Veteran waived initial RO consideration 
of the evidence he submitted in February 2009, to ensure that 
VA has met its duty to assist the appellant in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, and to ensure full compliance with due process 
requirements, this case must nonetheless be remanded so that 
the RO can obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain any and all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  Note any negative 
responses received following the making of 
this request.

2.  Obtain any and all medical treatment 
records from both Fort Lewis, Washington, 
and Fort Dix, New Jersey, from January 1, 
1970 to December 31, 1979.  Note any 
negative responses received following the 
making of this request.

3.  Obtain any and all medical treatment 
records from Fort Lewis, Washington, from 
February 1, 1969 to July 31, 1969, and 
Fort Dix, New Jersey, from May 1, 1969 to 
July 31, 1969.  Note any negative 
responses received following the making of 
this request.

4.  Schedule the Veteran for a VA 
psychiatric examination. The claim folder, 
and a copy of this remand and the January 
2009 Board remand, must be reviewed by the 
examiner in conjunction with the 
examination.  A rationale should be 
provided for all opinions expressed.  The 
examiner should provide opinions on the 
following:

(a) Whether the Veteran clearly and 
unmistakably had a psychiatric disorder 
prior to beginning his service in April 
1968 and, if so, the basis for that 
determination.

(b) If the Veteran's psychiatric disorder 
is determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it clearly and 
unmistakably did not permanently increase 
in underlying pathology, as opposed to a 
mere temporary increase in symptomatology, 
during or as a result of the Veteran's 
service or within one year of separation 
from service (from September 1969 to 
September 1970).

(c) If the Veteran's psychiatric disorder 
did not preexist service, whether it is at 
least as likely as not that any 
psychiatric disorder became manifest in 
service, whether it is at least as likely 
as not that any psychiatric disorder 
became manifest within one year of 
separation from service, or whether it is 
at least as likely as not that any 
psychiatric disorder is otherwise related 
to service.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



